Case 2:19-cv-14113-SDW-LDW Document 2 Filed 06/21/19 Page 1 of 2 PageID: 14



PORZIO, BROMBERG & NEWMAN, P.C.
Diane Fleming Averell, Esq., ID No.: (DA3889)
Tanya Y. Shah, Esq., ID No.: (TS5878)
100 Southgate Parkway
Morristown, NJ 07962-1997
(973) 538-4006
dfaverell@pbnlaw.com
tyshah@pbnlaw.com
Attorneys for Defendant The Chemours Company (improperly pled as "Chemours/DuPont")

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



RANDALL HOOGERHYDE,                     :              CIVIL ACTION NO.: 2:19-cv-14113
                                        :
                       Plaintiff,       :              Removed from the Superior Court of New
                                        :              Jersey, BERGEN COUNTY
                v.                      :              DOCKET NO. BER-L-001162-19
                                        :
CHEMOURS/DUPONT, "ABC CORP 1-10" "JOHN :
DOES 1-10", "XYZ MAINTENANCE CORP 1-10" :                CORPORATE DISCLOSURE STATEMENT
and "BOB BOE 1-10" (the last four being :                              FOR
fictitious designations),               :              THE CHEMOURS COMPANY PURSUANT TO
                                                                   F.R.C.P. 7.1
                               Defendants.



          Defendant The Chemours Company (improperly pled as "Chemours/DuPont") through its

attorneys, Porzio, Bromberg & Newman, P.C., hereby provides the following disclosure in

accordance with Federal Rule of Civil Procedure 7.1:

          The Chemours Company is a Delaware corporation with a principal place of business in

Delaware.     Publicly held corporation Fidelity Management & Research Company owns ten

percent or more of The Chemours Company’s stock and publicly held corporation The Vanguard

Group, Inc.



4225951
Case 2:19-cv-14113-SDW-LDW Document 2 Filed 06/21/19 Page 2 of 2 PageID: 15



owns ten percent or more of The Chemours Company’s stock.



                                  PORZIO, BROMBERG & NEWMAN, P.C.
                                  Attorneys for Defendant The Chemours Company

                                         s/Diane Fleming Averell_______
                                  By:    Diane Fleming Averell, Esq.
                                         Tanya Y. Shah, Esq.
                                         Attorneys of the Firm
                                         100 Southgate Parkway
                                         Morristown, New Jersey 07962-1997
Dated: June 21, 2019                     (973) 538-4006




                                            2
   4225951
